Opinion filed April 15,
2010











                                                                      
In The
                                                                             

  Eleventh
Court of Appeals
                                                                  
__________
 
                                                        
No. 11-10-00046-CV 
                                                   
__________
 
                               
DONALD R. LYBRAND, Appellant
 
                                                            
V.
 
DONNA JOHNSON WILLIAMS, INDIVIDUALLY AND AS EXECUTRIX
OF THE LARUE JOHNSON ESTATE, PEGGY KLINE AND LINDA NELSON, INDIVIDUALLY,
Appellees

 
                                  
On Appeal from the 106th District Court
 
                                                         
Dawson County, Texas
 
                                               
Trial Court Cause No. 05-02-17147
 

 
                                           
M E M O R A N D U M   O P I N I O N
           
Appellees have filed an amended motion to dismiss appeal and for
sanctions.  On December 9, 2009, the trial court entered a corrected
order.  The order does not dispose of appellees’ claim for attorney’s
fees.  In addition, the record does not show that the claims covered by the
order have been severed from appellees’ other claims for affirmative relief.
  Because the order does not dispose of all claims, it is not a
final, appealable judgment. Therefore, we have no jurisdiction to consider this
appeal.
           
Accordingly, appellees’ amended motion to dismiss appeal is granted, and the
appeal is dismissed.  Appellees’ amended motion for sanctions is
overruled.
 
                                                                                               
PER CURIAM
 
April 15, 2010
Panel consists of:  Wright,
C.J.,
McCall, J., and Strange, J.